OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on March 9, 1950 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he currently resides in Florida where he is also admitted to practice, that he has practiced law in Pompano Beach, Florida, since 1979 and that he has not practiced law in New York since that time.
We grant the application and direct that his name be stricken from the roll of attorneys.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.